O’Brien, J.:
The Winsted Hosiery Company and the Daniel Forbes Company, by virtue of policies of credit insurance, made claims against the Mercantile Credit Guarantee Company, which had issued the policies and which had been placed in the hands of a receiver. These claims were contested by the receiver and the questions were sent to a referee who granted a part of the claim of the hosiery company and disallowed entirely the claim of the Forbes Company* To his report exceptions were filed, and it is from the order confirming the report and overruling the exceptions that this appeal is taken by the companies making the claims.
Both claimants filed exceptions to the conclusion reached by the referee as to the method of ascertaining the loss which was to be deducted, under the terms of the policy, from the total loss for the purpose of determining the net amount which the credit company should pay.
We find in the record bearing" upon the claim of the Winsted Hosiery Company the following: “ It is agreed that the initial loss to be borne by the insured under the terms of the policy is $1,318.19 * * #» This is the amount which was deducted by the referee from the total loss; and we do not quite understand why the hosiery company excepted to the finding based on this stipulation. We may assume, however, as the question is one which is also presented by the Forbes Company, that the object sought is to review the rule applied by the learned referee in fixing the loss to be borne by the insured for the reason that nowhere in the record have we the account of the total gross sales nor a list of the entire indebtedness due the two claimants, and, therefore, have not before us "the necessary facts upon which to compute the exact amount of the initial loss or the total of unsettled claims. We take it that there was no . dispute about the total gross sales' and that the mathematical calculation made by the referee was right, provided the correct method was adopted.
The initial loss, as stipulated in the policies, was that amount, based upon a percentage of the total gross sales, which the credit company was entitled to deduct from the gross loss in order to ascertain the net loss for which payment was- to be made.- What the referee did, in determining the amount the credit company, was to *597pay, was to deduct the initial loss so found and, in addition thereto, twenty per cent of the debts which, as against the customers of the respective companies, were unsettled and , which the claimants retained. It is insisted that the referee could not thus deduct both the initial loss based upon the sales and also twenty per cent of the unsettled debts. We think, however, that the course which he followed was right; and, without setting forth the provisions of the policies at length, the reasons for our conclusion may be briefly stated.
The conditions relating to initial loss and those referring to unsettled claims were in distinct and separate parts of the policies; and these provisions being thus disjunctive and not conjunctive, should be separately considered and separately applied. They do not come within the application of the principle in the cases cited by the appellants, that where a policy contains a clear statement of the initial loss to be borne by the insured, no ambiguous clause increasing this amount shall be of force, for the reason that they refer to entirely separate objects. When so regarded and treated, we think it is evident that the conclusion reached by the referee as to the amount for which the credit company here was liable was right.
To ascertain the net loss for which payment is to be made, we find that there is to be first deducted from the total loss a certain sum, or initial loss. Having deducted this, we have an amount which includes unsettled claims of the insured. To determine, however, whether the right to collect the unsettled claims, which made up the total loss, should remain with the insured or should belong, to the insurers, we find the distinct provision in the policies that the credit company may allow to the insured such unsettled claims at their full or face value and take an assignment of them, or else may allow the insured to retain all rights in those claims, in which latter event .there shall be deducted twenty percent of the amount thereof from what the credit company would otherwise pay. In other words, if the credit company allowed the insured to retain the claims and collect them, then it was to be given a twenty per cent deduction of their face value; but if, on the other hand, the credit company wished to undertake the collection of them on its own account,, the full amount thereof was to be allowed to the insured *598in calculating the final net loss for which payment was to be made. Here the insured retained the right to collect the debts, and twenty per cent thereof was consequently deducted, separate and apart, from the stipulated initial loss.
Although the two policies are not exactly alike in language, their intent and purpose is the same, and we have considered them as though they were identical, for the reason that no point is made of the fact that there is some slight difference in phraseology. And our conclusion is, that the exceptions taken to the method adopted by the referee in ascertaining the net loss to be paid by the credit company cannot be sustained. ■
The only other issue • raised by the Forbes Company is as to the disallowance by the referee of the item of $441.97 due to it by the Crescent Leather Supply Company. This indebtedness, it appears, aróse during the term of the policy, and a judgment was obtained by the Forbes Company and an execution issued, which execution, however, was not returned until May 3, 1897, the policy in the meantime having expired en ■ April 30, 1897. Had the execution been returned unsatisfied three days sooner, no question as to the admission of the claim would be. presen ted, and much stress is placed upon this fact, the argument being that such a loss was within the intent and meaning of the policy, even though beyond the pale of its express language.
Wé do not think, however, that we are at any more liberty to disregard the three days which had elapsed than we would be to disregard three years, in a case such as this,, where the language of the policy, which must control, is reasonably free from doubt. (Talcott v. National Credit Ins. Co., 9 App. Div. 433.) And in considering this subject, it should be remembered that the losses which the credit company herein agreed to pay were claims due from insolvent debtors, and, as insolvency is a broad term,, the parties 'having that fact in mind expressly stipulated who should be deemed. insolven t debtors within the meaning of the policy.
What the policies insured against was “ loss sustained by reason of the insolvency of debtors,” and in the Forbes policy, under the heading of “What the Policy Covers,” it is provided: “Only such amounts as are actually (due) by an insolvent debtor to the insured at the date of his insolvency shall be taken into the calculation of *599losses under this policy, and only when, First. The said debtor has made a general assignment for the benefit of his creditors, or has been declared insolvent in legal or judicial proceedings, or an execution has been returned unsatisfied on a judgment obtained against him by the insured or some other creditor for merchandise sold to said debtor during the period covered by this policy—provided the said execution has. not been returned after the appointment of a receiver or trustee of the property of the debtor.”
The Winsted policy, also, contains the similar provision: “ The term ‘ loss sustained by the insolvency of debtors ’ is agreed to mean losses upon sales made by the insured to debtors who have made a general assignment for the benefit of their creditors, or who have been declared insolvent in legal or judicial proceedings, or whose business has been sold by the sheriff, marshal or other public officer, under an attachment, execution or other process, or against whom an execution has been returned unsatisfied upon a judgment obtained by the insured or some other creditor for sales of merchandise made during the period covered by this policy.”
Contrary to the provision and the definition in the policy, we ' would not be justified in enlarging the class of persons who were to be included as insolvent debtors. Not only have we the status of those whose debts are to be insured against, defined, but we have, throughout the policy, language which negatives any other construction than that such status is to be determined during the period covered by it. Where, therefore, a debtor does not, during the life of the policy, become an “ insolvent ” debtor, as thus defined, it can make no difference as to the rights of the parties whether the change in such status occurs, as we have said, three days, or three months, or three years after the policy has expired.
It is urged, however, by the appellants that the decision in Talcott v. National Credit Ins. Co. (supra) is not applicable in the present instance, but that the case of Sloman v. Mercantile Credit Guarantee Co. (112 Mich. 258), which contained a provision as to filing proof of loss which is similar to such a provision in this policy, should be followed. It was held in the Michigan case, as to the clause of the policy limiting the period which it was to cover, that “ it is not necessary to infer from that provision that losses occurring after the 31st of March are not recoverable at all. * * * *600It is just as consistent to say (so far as this provision is concerned) that the loss occurring thereafter is limited to cases where proof, is filed within 90 days as to say that they are excluded altogether.” Such a construction, we do not think, can be given the conditions imposed by the policies before us. Here the requirement as to filing claims is that “ The insured must present to the Company at its office in New York, on one of the blank forms furnished by the Company, within sixty days after the expiration of this policy, verified proofs in writing, giving in detail the losses sustained by the insured, a statement of the gross sales and shipments made during the term of this policy, and such other information as may be required by the Company.” We'think it is clear that the proofs which must thus be offered are of losses defined by the policy and sustained prior to its expiration. We think, therefore, that the referee was right in disallowing the debt due by the Crescent Leather Supply Company.
A similar process Of reasoning, we think, will dispose of the question of the disallowance of the items presented on this appeal by the Wins ted Hosiery Company, which are three in number, as follows : Alexander S. Getz, $101.70; W. Moses & Son, $176.14; Robie & Co., $86.40.
In each of these cases it was urged before the referee that the debtors were insolvent within the meaning of the policy, for the reason that what they did was equivalent to making general assignments, and' the question presented as to each item Was whether the paper introduced in evidence, purporting to dispose of property, by these persons, constituted a general assignment.
The instrument relating to the first-mentioned item reads: “ I, Alex. S. Getz, * * * being' indebted to various parties hereinafter named * * * - in consideration of * * * cash in hand paid by Joseph R. Friend * * * have this day transferred * * * all of my stock * * * now in mystoré * * * 218 Main Street * * * together with all the counters * * * and other fixtures therein * * * and said Joseph R. Friend, trustee, shall proceed * * * to sell the property hereby transferred, or so much thereof as may be necessary to pay the hereinafter named indebtedness * * * and the balance, if any, of said property or the proceeds thereof, shall be returned to me.” The second paper recites that Henry Moses, doing business under the firm *601name and style of W. Moses & Son, has, “ in consideration of the debts and trust hereinafter mentioned and * * * cash * * * in hand paid,” granted, sold and conveyed to Joseph Koen certain specified property, “ to have and to hold the above described property, together with all and singular the rights and appurtenances thereto. * * * And I do hereby * * * warrant and * * * defend all and singular the said property * * * against every person * * * In trust however for the following purposes,” namely, for the purpose of securing the payment of certain specified debts in the order named, and when a sufficient quantity of stock is sold to pay said debts, then what is left shall be returned. “ This conveyance * * * is intended as a mortgage to secure the payment of the said claims.” The third alleged general assignment is a chattel mortgage pure and simple, and makes no mention of any creditors.
None of these instruments, we think, forms a proper basis for concluding that there was shown, as to the several debtors, a loss sustained under conditions which the policy was intended to cover. We have already quoted the clause of the policy defining what was meant by “ loss sustained by reason of the insolvency of debtors ” and shown that we may not enlarge its scope. Moreover, a similar and almost identical clause of a credit insurance policy has been considered by this'court in the case of Goodman v. Mercantile Credit Co. (17 App. Div. 474), and that decision we should regard as controlling. Therein a similar question was presented as to whether a certain instrument whereby specified goods were conveyed in trust, with direction to sell the same and devote the proceeds to the payment of specified creditors, constituted a general assignment under the policy. There also, as shown in the opinion, the contention was made that “ by ‘ general assignment ’ in the policy is meant any such disposition by a' debtor of his property as induces insolvency in the ordinary meaning of the term — as renders it impossible for the plaintiffs to realize their claim.” And it was said by the court: “ This seems to us to be reasoning in a circle. The policy provides for indemnity against losses by ‘insolvency,’ and then undertakes to define of what insolvency shall consist. This definition is binding upon the ■ parties and no loss which does not comply with it can be proved against the defendant. But *602the execution of a ‘ general assignment ’ is employed as' a test of ' insolvency.’ Consequently, to say that such an' assignment as produces insolvency is meant, is either to say nothing at all, or to abrogate the contract definition entirely and adopt one from some outside source, which may or may not be like that provided for. Assignment ’ cannot be defined in terms of ‘ insolvency ’ at the same time that ‘ insolvency ’ is defined in terms of ‘ assignment.’ Discarding such a definition, we see no reason why the term general assignment for the benefit of creditors’ should not be given its ordinary legal significance. *. * * It is contended that it is not necessary that an assignment, in order to be general, must cover absolutely all of the debtor’s property, and that, if substantially all is transferred, the assignment is general. Such a doctrine has obtained elsewhere (Mussey v. Noyes, 26 Vt. 462), but not in this State. ”
We do not intend to hold, nor do we think that the case cited holds, that there must be technical compliance within our statutes relating to general assignments for the benefit of creditors in order to constitute insolvency within the meaning of that term as used in the policy. The question then before the court did not involve this necessity, and the instrument there under consideration did not assign the whole of the debtor’s property for the benefit of creditors, and, therefore, it could not constitute a general assignment for the benefit of creditors in any view. Then, after showing that there was no conclusive evidence that the maker of the instrument in question had no tangible property after its execution, the court continued: “We hold that the instruments executed * * * do not on their face comply with the policy definition of a general assignment, and that the plaintiffs failed to show that they in fact brought him within the proper category.”
We shall be inclined to hold that any instrument which conveys to a trustee for the benefit of creditors all of the debtor’s property without reservation, for distribution among them, would constitute, within the meaning of this policy, a general assignment for the benefit of creditors.
Applying this reasoning to the facts here, we do not think that the instruments presented show that a general assignment as intended by the policy and as defined by the laws of this State, was made.
*603As urged by the respondent, a general assignment in its ordinary legal significance means “ an assignment by a debtor transferring all his property in general terms, to an assignee, in trust for all of his creditors.” (Royer Wheel Co. v. Fielding, 101 N. Y. 504; Tiemeyer v. Turnquist, 85 id. 516;. Brown v. Guthrie, 110 id. 435; Knapp v. McGowan, 96 id. 75.)
It will .be seen that the third instrument fails in each of these essentials, and that the other two designate particular property and particular creditors.
Our conclusion, therefore, is that the order confirming the report of the referee- and overruling the exceptions taken thereto, should, in all respects, be affirmed, with costs.
Patterson and Ingraham, JJ., concurred; Tan Brunt, P. J., and Hatch, J., dissented.